Opinion issued September 13, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00158-CV
                           ———————————
      BETTY JO TAYLOR AND WILLIAM M. TAYLOR, Appellants
                                        V.
                         HARRIS COUNTY, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 995209


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal, requesting that

the Court render judgment effectuating the parties’ settlement agreement.
      Texas Rule of Appellate Procedure 42.1, which governs voluntary dismissal

in civil cases, provides, in pertinent part, that an appellate court may, “[i]n

accordance with an agreement signed by the parties or their attorneys and filed

with the clerk, . . . render judgment effectuating the parties’ agreement.” See TEX.

R. APP. P. 42.1(a)(2)(A).

      In accordance with Rule 42.1, the parties have filed with the Clerk of this

Court a signed agreement that states as follows:

      Appellants Betty and William Taylor shall pay the sum of $1,200 by
      5:00 p.m. on August 31, 2012, in full and final settlement of this
      matter. Appellants shall be given one notice of default via certified
      mail with a 10-day opportunity to sure (from the date of the notice)
      should the settlement funds not be received by August 31, 2012.
      Should Appellants fail to make the settlement payment by August 31,
      2012, or cure after one 10-day notice of default, then the judgment
      previously signed by the trial court on November 8, 2011, shall be
      given full force and effect.
      A release of judgment will be provided once the settlement funds (of
      the full judgment amount, if applicable) have cleared.

      Accordingly, we grant the motion and render judgment effectuating the

parties’ agreement. See id. No opinion has issued. See TEX. R. APP. P. 42.1(c).

We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         2